Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13, 15, 17, 22, and 24 are objected to because of the following informalities: These claims recite “first unitary fitting” when they should instead recite “first one-piece fitting.”  
Claim 26 is also objected to for being dependent on itself. The Examiner assumes claim 26 is supposed to depend from claim 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8-10, 12-13, 15, 17, 21-22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kallinen US 6,386,481 in view of Johnson US 4,084,029 in further view of Halcomb US 4,734,146.

Regarding claim 1, Kallinen teaches a wing, comprising:

a first one-piece fitting, wherein the first one-piece fitting is coupled to said rib and is coupled to one of said upper wing skin and said lower wing skin; wherein said first one-piece fitting has an engagement structure that corresponds to the rib, and wherein the first one-piece fitting has a flange portion for coupling with said upper wing skin or said lower wing skin (6 figures 1-3).
but does not teach the wing rib comprising a corrugated composite web comprising a wave pattern, or the engagement structure comprising a wave pattern that corresponds to the wave pattern of the web.
Johnson; however, does teach a wing rib comprising a corrugated composite web comprising a wave pattern (figure 10 as summarized in the abstract). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such shaped material with the wing rib of Kallinen, in order to provide a lighter weight rib while maintaining durability, etc.
Furthermore, Halcomb teaches and engagement structure comprising a wave pattern that corresponds to a wave pattern of a web (106 figure 7). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such shape to the engagement structure, in order to provide an aligned connection of parts in light of the wave pattern of the web, etc.

Regarding claim 3, the references teach the wing of Claim 1 wherein Johnson further teaches said corrugated composite web comprises a plurality of fibers within a matrix material (as summarized in the abstract “fibers of the composite web material”).

Regarding claim 5, the references teach the wing of Claim 1 wherein Johnson further teaches said corrugated composite web comprises at least a portion thereof having a uniform thickness (figure 1).

Regarding claim 8, the references teach the wing of Claim 1 wherein Kallinen further teaches said corrugated composite web comprises one or more edge cutouts (3a figure 2).

Regarding claim 9, the references teach the wing of Claim 1 wherein Kallinen further teaches said corrugated composite web comprises one or more interior penetrations (as shown in figures 1-2).

Regarding claim 10, the references teach the wing of Claim 1 but do not specify wherein said corrugated composite web comprises a plurality of layers of composite layup structures, at least one layer having fibers aligned in a direction parallel to a corrugation and at least one layer having fibers aligned in a direction not parallel to said corrugation.
However, such methods of manufacture are well known in the art, and Johnson teaches layers of fibers in such suggested orientations (figures 6-7); therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such oriented layers of fibers, in order to gain such desired structural performances; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.      

Regarding claim 12, the references teach the wing of Claim 1 but do not specify wherein said wave pattern has a full wave width of at least 0.1 inches.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such width, in order to meet structural design requirements for a particular aircraft and its intended use; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (as suggested in Johnson column 5 lines 23-27).

Regarding claim 13, the references teach the wing of Claim 1 but do not specify wherein said first unitary fitting comprises aluminum.
However, aluminum is an extremely well known material utilized for such elements. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such material, in order to provide a lightweight and sturdy element; since it has been held that a prima 

Regarding claim 15, the references teach the wing of Claim 1 wherein Kallinen further teaches further comprising a shim positioned between said first unitary fitting and said one of said upper wing skin and said lower wing skin (column 1 lines 40-44).

Regarding claim 17, the references teach the wing of Claim 1 wherein Kallinen further teaches further comprising: 
at least one wing spar (4-5 of figure 1); and 
a second unitary fitting coupling said corrugated composite web with said at least one wing spar (being inherent).

Regarding claim 21, the references teach the wing of Claim 1 wherein the wave pattern of the corrugated composite web extends to an edge of the wing rib (as previously taught when the incorporation of the wave pattern into the web of Kallinen).

Regarding claim 22, the references teach the wing of Claim 1 but do not specify wherein the first unitary fitting is directly fixed to the wave pattern of the corrugated composite web.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to negate element 8 in Kallinen (as shown in figure 3) and directly connect the web connection part of Kallinen’s element 6, in order to remove the necessity of redundant elements; since the combination of references utilized in the rejection of claim 1 above already uses Halcomb to incorporate the wave pattern into the web connection part of Kallinen’s element 6, etc. 

Regarding claim 24, the references teach the wing of Claim 1 wherein said engagement structure of said first unitary fitting is fastened to said wave pattern of said corrugated composite web (as previously described, see claim 22 rejection).

Regarding claim 25, the references teach the wing of Claim 1 wherein Kallinen further teaches said first one-piece fitting comprises: the flange portion having a first end and a second end and having an upper surface and a lower surface; and the engagement structure positioned downwardly from the lower surface of the flange portion and in the wave pattern between the first end and the second end (as shown in annotated figure 3 below and already further described in the claim 22 rejection above).

    PNG
    media_image1.png
    182
    456
    media_image1.png
    Greyscale


Regarding claim 26, the references teach the wing of Claim 26 wherein Kallinen further teaches the flange portion comprises a plurality of fastening portions between adjacent waves of the wave pattern of the engagement structure (where the flange inherently comprises an infinite number of fastening “portions”), wherein the plurality of fastening portions are configured for fastening to said upper wing skin or said lower wing skin (as previously described).

Regarding claim 27, the references teach the wing of Claim 26 wherein the engagement structure comprises a plurality of fastening portions on the wave pattern of the engagement structure (where the structure comprises an infinite number of fastening “portions”), wherein the plurality of fastening portions are configured for fastening to said wave pattern of said corrugated composite web (as previously described, see claim 22 rejection).

Regarding claim 28, the references teach the wing of Claim 26 wherein a first fastening portion of said plurality of fastening portions is positioned on the wave pattern of the engagement structure at a first distance from the lower surface of the flange, and wherein a second fastening portion of said plurality of 
but do not specify wherein the first distance is less than the second distance.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to identify certain portions where necessary, in order to meet material strength limitations for specific systems; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 8/20/21 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644